


110 HR 3225 IH: Mutual Fund Fee Reform

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3225
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2007
			Mr. Castle (for
			 himself and Mr. Moore of Kansas)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Securities and Exchange Commission to
		  improve the disclosure of fees and expenses of open-end investment companies
		  registered under the Investment Company Act of 1940.
	
	
		1.Short titleThis Act may be cited as the
			 Mutual Fund Fee Reform
			 Act.
		2.Rulemaking on
			 fund fees required
			(a)Initiation of
			 proceedingsWithin 30 days
			 after the date of enactment of this Act, the Securities and Exchange Commission
			 shall initiate rulemaking proceedings to revise the requirements of regulations
			 applicable to open-end investment companies under the Investment Company Act of
			 1940 relating to the disclosure of 12b–1 fees to investors in such investment
			 companies.
			(b)Completion
			 deadlineThe Commission shall—
				(1)complete the
			 rulemaking proceeding required by this section and prescribe changes to the
			 Commission’s rules that the Commission determines to be necessary in the public
			 interest and for the protection of investors not later than 180 days after the
			 date of enactment of this Act; and
				(2)make such changes
			 effective one year after the date the Commission prescribes the changes.
				(c)DefinitionFor
			 purposes of this section, the term 12b–1 fees means fees permitted
			 under Rule 12b–1 (17 CFR 270.12b–1) of the Securities and Exchange Commission’s
			 rules pursuant to the Investment Company Act of 1940 (15 U.S.C. 80a–1 et
			 seq.).
			
